Citation Nr: 1116508	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for arthritis of the right knee, including as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for arthritis of the left knee, including as secondary to a bilateral foot disorder.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1986.  

The bilateral foot, right knee, and right ear hearing loss matters come to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Notices of Disagreement were received in May 2007.  A Statement of the Case with regard to the bilateral foot and right knee matters was issued in February 2008, and a Substantive Appeal was received in March 2008.  A Statement of the Case with regard to the right ear hearing loss matter was issued in July 2009, and a Substantive Appeal was received in August 2009.  The Board notes that the July 2008 Statement of the Case granted service connection for left ear hearing loss and combined this grant with the May 2007 grant of service connection for right ear hearing loss.  The left knee matter comes to the Board from November 2007 and October 2008 rating decisions of the VA RO in Winston-Salem, North Carolina.  A Notice of Disagreement was received in March 2009, a Statement of the Case was issued in July 2009, and a Substantive Appeal was received in August 2009.  

The Veteran testified at a hearing before the Board in February 2011.  The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that that he has a bilateral foot disorder due to problems with his feet during service.  

Private treatment records from Dr. C.T.D. dated in February 2011 reflect that the Veteran was assessed with chronic recurring foot pain secondary to pes planus with forefoot pronation with good response in the past to molded orthotics.  Dr. C.T.D. could not offer any causal relationship regarding the foot condition.  Even though the Veteran stated that he had the problem when he was first in the military, Dr. C.T.D. stated that he could not ethically say that the military duty caused the foot problem, although it may be causally related somehow.  In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

Additionally, the Veteran testified at the February 2011 Board hearing that his hearing loss has worsened since his last VA examination.  In view of the Veteran's testimony and the time that has passed since the most recent VA examination in October 2007, the Board believes it reasonable to afford the Veteran an opportunity to report for another VA examination. 

Because the Veteran's claim for service connection for a bilateral foot disorder is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claims for service connection for right and left knee disabilities, including as secondary to a bilateral foot disorder, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the right and left knee claims also must be remanded.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current bilateral foot disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral foot disorder is related to service.  The examiner should address the February 2011 findings of Dr. C.T.D.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination should include all indicated audiometric studies.

a) The examiner is requested to discuss whether the Veteran's bilateral hearing loss renders the Veteran unable to engage in substantially gainful employment, and the examiner should describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefore, to include whether additional records and/or diagnostic studies would be helpful in providing an opinion, and/or whether the opinion(s) cannot be provided because the limits of medical knowledge have been exhausted.

3.  After completion of the foregoing, readjudicate the claim of service connection for a bilateral foot disorder and the claim for an initial compensable evaluation for bilateral hearing loss.  Then, the RO should readjudicate the Veteran's claims for service connection for right and left knee disabilities, including as secondary to a bilateral foot disorder.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


